Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holumb et al. (US9521291) hereafter Holumb.

1. Regarding claim 4, Holumb discloses an image processing method (figs 1-6, col 3 lines 23-48, col 5 lines 10-46, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22, col 11 lines 1-47 and col 12 lines 37-42 shows the image processing method and system for processing image) comprising: 
(col 3 lines 23-48, col 5 lines 10-46, col 6 lines 1-62, discloses obtaining image data captured by one or more retail (checkout) scanner camera meeting the above claim limitations); 
analyzing a subset of the image data to determine whether it represents a content object or background imagery, said analyzing yielding a determination (col 3 lines 23-48, col 11 lines 1-47 discloses a pre-watermark analysis that quickly analyzes each area or subset of areas in the captured image frames and classify the areas as being watermarked (i.e it represents a content) or not, and yielding the determination of the areas or subareas as the watermarked areas (i.e the determination or estimating the probability of watermark presence or promising watermarked locations with greater probabilities) meeting the claim limitations); 
and based on the determination, operating a signal localizer to access whether the subset likely includes a 2-dimensional encoded signal carried by a plurality of dots (fig 5, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22, col 11 lines 1-47 and col 12 lines 37-42 discloses operating a signal localizer to access (i.e localizing the analyzed image (subset) to be read by the watermark reader) as seen by the max coordinates for the watermark reader (see fig 5) meeting the above claim limitations, also figs 2 and 4A shows the image (areas or subset) having the watermarks or 2d encoded signal with the plurality of dots (as seen in the figs) meeting the claim limitations).  

2. Regarding claim 5, Holumb discloses an image processing system (figs 1-6, col 3 lines 23-48, col 5 lines 10-46, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22, col 11 lines 1-47 and col 12 lines 37-42 discloses a system and method) including: 
one or more cameras positioned to capture imagery depicting an object moved past the one or more cameras (col 3 lines 23-48, col 5 lines 10-46, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22 discloses obtaining image data captured by one or more retail (checkout) scanner camera as the watermarked packaging is swiped or moved (i.e an object or the watermarked object) in front of the camera meeting the above claim limitations); 
one or more light sources positioned to illuminate the object as it is moved past the one or more cameras (col 3 lines 23-48, col 5 lines 10-46, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22 discloses the one or more camera with red LED illumination (one or more light sources) to illuminate the object as it is moved past the one or more cameras (ie swiped or moved) meeting the claim limitations); 
means for first determining whether a block of said imagery represents (col 3 lines 23-48, col 11 lines 1-47 discloses a pre-watermark analysis that quickly analyzes each area or subset of areas in the captured image frames and classify the areas as being watermarked (i.e the block represents the watermarked object) or not meeting the claim limitations); and 
means for second determining whether the block of said imagery likely depicts a 2- dimensional dot pattern conveying encoded data (fig 5, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22, col 11 lines 1-47 and col 12 lines 37-42  discloses operating a signal localizer to access (i.e localizing the analyzed image (subset) to be read by the watermark reader) as seen by the max coordinates for the watermark reader (see fig 5) meeting the above claim limitations of means for second determining resulting in the localized watermarked object, figs 2 and 4A shows the image (areas or subset) having the watermarks or 2d encoded signal with the plurality of dots (as seen in the figs) meeting the claim limitations), in which said means for second determining operates only when said means for first determining determines that the block of said imagery represent the object  (fig 5, col 3 lines 23-48, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22, col 11 lines 1-47 and col 12 lines 37-42  discloses operating yielding the determination of the areas or subareas as the watermarked object areas (i.e the first determination means determination or estimating the probability of watermark presence prior to the localization (i.e the second determination means operates only when the first determination means has determined estimating the probability of the watermarked object (i.e second means operates only after being classified by the prewatermarked object detection analysis (first determination means) as seen above) meeting the above claim limitations).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feris et al. (US20120027297) hereafter Feris in view of Vinogradov et al. (US8991707) hereafter Vinogradov.

3. Regarding claim 5, Feris discloses an image processing system (figs 2, 4 shows the image processing system) including: 
one or more cameras positioned to capture imagery depicting an object moved past the one or more cameras (paras 0013, 0021, 0023, 0026, 0028-0029 discloses one or more cameras positioned to capture imagery depicting an object moved past the one or more cameras during the checkout meeting the above claim limitations); 

means for first determining whether a block of said imagery represents background (para 0013 discloses the system can store a number of background images divided into blocks such that when a new image is captured (i.e capture imagery), background noise (i.e represents background) can be removed  from the image (i.e determining whether a block of said imagery represents background) to achieve a more accurate comparison meeting the above claim limitations) (due to the presence of or only one is required to be met); (due to the presence of or in the claim only one is required to be met and the striked limitations in the means for first determining step (i.e pertaining to the object) are not required to be met and therefore the second means are not required to be met). Feris discloses and shows the camera, the lighting conditions (i.e illuminating the object) and capturing the images as the object is moved past the camera while capturing images as seen in paras 0013, 0021 and 0022-0023. Feris however is silent and do not recite in exact claim language one or more light sources positioned to illuminate the object.
Vinogradov discloses the scanner with one or more light source 24 and imaging camera 26 advantageously for efficient illumination at col 4 lines 57 through col 5 lines 13 meeting the above limitations of one or more light sources positioned to illuminate the object. Before the effective filing date of the invention was made, Feris and Vinogradov are combinable and because they are from the same filed of endeavor and are analogous art of image processing (i.e imaging the product col 5 lines 5-8. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Vinogradov to obtain the invention as specified in claim 5.

Allowable Subject Matter
Claim 1 is allowed. Regarding claim 1, none of the cited arts in combination discloses or suggests “for each subarea: downsampling the imagery within the subarea; determining an image mean value representing the subarea; for each nxm pixel, subtracting the image mean from the pixel value to yield a residue value; comparing the residue value to a representation of image noise to yield a collection of image points; filtering the collection of image points to yield a reduced collection of image points; counting the number of points within the reduced collection of points; and determining whether the subarea should be processed by a signal decoder based on the foregoing.”, therefore claim 1 is allowed. Dependent claims 2-3 depends directly or indirectly on claim 1, therefore they are allowed. 

Examiner's Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669